 Case: 4:20-cv-00423-SNLJ Doc. #: 19 Filed: 07/22/20 Page: 1 of 1 PageID #: 149



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

PIERRE WATSON,                                  )
                                                )
               Plaintiff,                       )
                                                )
         v.                                     )         No. 4:20-CV-423 SNLJ
                                                )
TRACY BERRY, et al.,                            )
                                                )
               Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on plaintiffs motion to proceed in forma pauperis on

appeal. When the Court dismissed this action, it certified in writing that an appeal would not be

taken in good faith. The motion is denied. See 28 U.S.C. § 1915(a)(3).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis on

appeal [ECF No. 18] is DENIED.

       Dated this '-M day of July, 2020.




                                                STEPHEN N. LIMBAUGH, JR.
                                                UNITED STATES DISTRICT JUDGE
